FINAL ACTION
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 4/8/2021.   The rejection of record under 35 USC § 112(a)(b), has not been overcome by Applicant's amendment and is hereby repeated and made FINAL.  In addition, Applicant's amendment has introduced impermissible new matter into the claim and necessitates the FINAL rejection under 35 USC § 112(a) set forth below.
In comments filed on 4/8/2021, it was stated that the gray tone in the drawings is for the purpose of identifying the inside fabric of the design to distinguish it. The Examiner has examined the figures with the understanding that the original gray tone depicts claimed surface contrast. 
Specification
You made comment of an amendment to the specification. A substitute specification is required in which the amendment to the figure descriptions is made clear. In addition, you may wish to include a descriptive statement following the figure descriptions and preceding the claim to describe any broken lines in the drawings. 
A clean copy of an amended specification is required.
Claim
A US design patent must be directed to a singular article of manufacture. Only one independent and distinct design may be claimed in a nonprovisional international design application. See 37 CFR 1.1064. Under Article 13 of the Hague Agreement.  Therefore, the claim must be amended as follows:
CLAIM:  The ornamental design for a coat as shown and described.
	 
FINAL Claim Rejection – 35 U.S.C. § 112(a)(b)
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112 (a)(b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
our amended figures are rejected because the exact appearance and scope of the claimed article have not been definitively described due to a lack clear and precise disclosure. One skilled in the art must necessarily resort to conjecture in order to make and use the same. 
The replacement figures are of extremely poor quality. The sheets the drawings appear on are covered in specs which may be indicative of degradation during the faxing process. These specs are on claimed surfaces and adjacent claimed surfaces and it’s unclear to what extent they are a part of the amended claim.   The line quality is also extremely poor. The lines are jagged, merging and blurry.  The overly dark shading obscures design details and does not clarify the appearance of the claimed surfaces. The shading is poorly applied and the design details in the shaded portions are unclear. One of skill in the art must resort to conjecture in order to make and use the same.


    PNG
    media_image1.png
    436
    473
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    336
    453
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    226
    254
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    263
    370
    media_image4.png
    Greyscale



The claim is indefinite because the amended reproductions may include, broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.
If the figure contains broken lines and the broken line(s) represent portions of the article, stitching or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132 ):
--The broken lines in the figures depict stitching and form no part of the claimed design.—
Or – The broken lines depict claimed stitching. –
It’s unclear if the disclosure contains broken lines or if the lines on the surface of the article are a claimed surface pattern. Some of the lines may be broken lines and they may depict stitching. Broken lines are commonly used to indicate subject matter that forms no part of the claim so it is essential that broken lines be clearly described in the specification. There is no mention of the possibility of broken lines in the specification.  If the replacement figures show broken dashed lines, even if they are broken lines that indicate claimed stitching or surface pattern, they must be identified as such and clearly described.

    PNG
    media_image5.png
    425
    578
    media_image5.png
    Greyscale


 

    PNG
    media_image6.png
    560
    427
    media_image6.png
    Greyscale



The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a))
Due to the deficiencies of views in the disclosure, the examiner is unable to provide any guidance as to how the disclosure may be enabled. Applicant is advised that to overcome this rejection, no new matter may be introduced that was not shown in the original disclosure, either through the addition or removal of features to the claimed design.
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d).
	
Claim FINAL Rejection - 35 U.S.C. § 112(a)
The claim is FINALLY REJECTED under 35 U.S.C. §112 (a) as failing to comply with the description requirement thereof since the amendment to the drawings introduces new matter not supported by the original disclosure. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following new matter:
Replacement figures are inconsistent with the original disclosure. The replacement figures are of significantly worse quality than the drawings in the original disclosure. The lines and surface shading have different appearances throughout the figures. For example:

    PNG
    media_image7.png
    537
    1144
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    433
    678
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    454
    667
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    822
    521
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    837
    1641
    media_image11.png
    Greyscale



Additionally, the inclusion of the view labelled 2.1 2.2 introduces new matter into the drawing disclosure. This view was not a part of the original disclosure and the appearance showing the overlapping subject matter is inconsistent with the appearances shown in the original disclosure. In order to overcome this point of rejection, the following view must be cancelled. 

    PNG
    media_image12.png
    868
    578
    media_image12.png
    Greyscale

To overcome this rejection, applicant may attempt to demonstrate that the original disclosure, as submitted, establishes that he or she was in possession of the amended claim, or the drawings may be corrected. To correct the drawings, applicant must revert to the appearance shown in the original disclosure. 
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e., new matter), either by the addition or removal of features of the claimed design. 
Corrected drawing sheets are required in reply to this Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  
Conclusion
The claim is finally rejected under 35 USC 112(a)(b) and 35 USC 112(a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm PST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915